Citation Nr: 1018934	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a headache disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1974 to April 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2008, these matters were 
remanded for further development.


FINDINGS OF FACT

1.  An unappealed December 1977 rating decision denied the 
Veteran's claim of service connection for a headache disorder 
based essentially on findings that such disability pre-
existed, and was not aggravated by, his service.

2.  An unappealed December 1977 rating decision denied the 
Veteran's claim of service connection for residuals of a head 
injury based essentially on findings that there was no 
current disability shown that was attributable to a head 
injury in service.

3.  Subsequent final rating decisions, most recently in May 
1998, denied the Veteran's attempts to reopen his claims.

4.  Evidence received since the May 1998 rating decision does 
not tend to show either that the headache disorder did not 
pre-exist service or that it was aggravated by service; does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for a headache disorder; and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  Evidence received since the May 1998 rating decision does 
not tend to show disability that is specifically attributable 
to a head injury in service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a head injury; and does 
not raise a reasonable possibility of substantiating such 
claim.
CONCLUSION OF LAW

New and material evidence has not been received, and the 
claims of service connection for headache disorder and for 
residuals of a head injury may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Pursuant to the Board's November 2008 remand, a letter in 
November 2008 provided the Veteran Kent-compliant notice, 
including of what was necessary to establish the underlying 
claim of service connection, and of his and VA's 
responsibilities in claims development.  The letter 
specifically advised him that to reopen the claims he needed 
to submit new and material evidence, and of the bases for the 
prior denial of the claims.  Although complete notice of what 
is needed to reopen the claim was not provided before the 
initial unfavorable decision in these matters, substantially 
complete notice was provided after the Board's remand, and 
the claims to reopen were thereafter readjudicated.  See 
March 2010 supplemental statement of the case.  Consequently, 
any earlier notice defect is cured, and the Veteran is not 
prejudiced by such defect.

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.

Regarding VA's duty to assist, the Veteran was asked (via the 
VCAA letter), to provide additional information in order to 
help substantiate his claims.  He did not respond.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Notably, in a claim to reopen, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until the previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that VA has met its assistance obligations in this case.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in December 2002), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A December 1977 rating decision denied service connection for 
headache disorder based essentially on findings that such 
disability pre-existed, and was not aggravated by, the 
Veteran's service.  The decision also denied service 
connection for residuals of a head injury based on findings 
that there was no disability shown that was attributable to a 
head injury in service.  The Veteran was notified of that 
rating decision and of his right to appeal it.  He did not do 
so, and it became final.  38 U.S.C.A. § 7105. 

Subsequent final decisions, and, most recently in May 1998 
denied the Veteran's attempts to reopen his claims.  He was 
notified of the May 1998 rating decision and of his appellate 
rights.  He did not appeal that decision, and it is final 
(and is the last final decision in the matter of service 
connection for headache disorder and residuals of a head 
injury).  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 1998 rating 
decision included the Veteran's service treatment records, 
which includes: an enlistment physical examination record 
noting complaints of headaches and a head injury in 1973; a 
February 1976 record which notes complaints of pain in the 
base of his skull after a fall down stairs (which he reported 
happened in April 1975); an August 1979 record which shows 
complaints of headaches and dizziness; and a separation 
examination report which shows a head injury in April 1975 
and headaches that are treated with medications.  Additional 
evidence of record includes VA treatment records from 
February 1980 to January 1998 showing intermittent treatment 
for headache complaints and a July 1982 record which notes 
probable basilar migraine - questionable relationship to head 
trauma; as well as statements from the Veteran.

Evidence received since the May 1998 rating decision includes 
statements from the Veteran; a December 2002 cervical spine 
MRI from E.F.R., MD; VA treatment records from July 1999 to 
May 2007 which show, in pertinent part, complaints of 
headaches; and private treatment records from June 2005 to 
July 2006 which show, in pertinent part, treatment for 
headaches.

As the claims were previously denied because the RO found 
that the Veteran's headache disorder pre-existed, and was not 
aggravated by, service, and that there was no current 
disability specifically attributable to a head injury in 
service; for additional evidence received to be new and 
material, it must relate to these unestablished facts, i.e., 
it must tend to show either that a headache disorder did not 
pre-exist service or that such disorder increased in severity 
during (was aggravated by) service; and tend to show that he 
has disability that is specifically attributable to a head 
injury in service.

The additional records and statements by the Veteran are new 
only to the extent that they were not previously of record 
and were not considered by the RO in May 1998.
However, they do not bear directly and substantially upon the 
matter under consideration.  They do not tend to show either 
that the Veteran's headache disorder did not pre-exist 
service or that it was aggravated by (increased in severity 
during) service or that he has a disability that is 
specifically attributable to a head injury in service.  They 
do not include any competent (medical opinion) evidence 
suggesting his headache disorder increased in severity during 
service or that he has disability that is due to a head 
injury in service. 

As no further evidence has been received in connection with 
the instant claims to reopen, the Board must find that no 
evidence received since the May 1998 rating decision relates 
to the unestablished facts necessary to substantiate the 
claims (i.e., that the Veteran's headache disorder did not 
pre-exist service or that it was aggravated by (increased in 
severity during) service or that he has a disability that is 
specifically attributable to a head injury in service), and 
that the evidence received since the May 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for a headache disorder and 
residuals of a head injury.  Accordingly, the evidence 
received since the May 1998 rating decision cannot be found 
new and material, and the claims of service connection for a 
headache disorder and residuals of a head injury may not be 
reopened.


ORDER

The appeal to reopen claims of service connection for a 
headache disorder and residuals of a head injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


